DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1, 5-7, and 11-13 are pending.
	Claims 2-4 and 8-10 are cancelled.


Allowable Subject Matter
Claims 1, 5-7, and 11-13 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Nishiyuki et al., Japanese Patent JP2010176545A discloses a programmable controller and data collection device that logs data generated according to a sequence program on a memory card connected via an interface from a work memory when the memory card is connected to the interface, and storing the log data in internal memory when the memory card is not connected to the interfaces. Collier et al., US Patent Pub. US 20020150049 A1 discloses a receiving device that monitors free space in a buffer and sets a register bit when the free space falls below a threshold value. Jang, US Patent Pub. US 20120254517 A1 discloses a data log module that buffers log data in an internal memory buffer location when an external storage device is not present, and when the external storage device is connected, writing the log data buffered on the internal memory buffer to the external memory device, and writing further log data to the external memory device from the internal buffer. Kimmel et al., US Patent Pub. US 20110035548 A1 discloses storage media that stores buffered memory data to an internal hard drive and stops writing buffered data from the internal storage to the external storage when an external hard drive is connected. Edwards et al., US Patent Pub. US 20090228823 A1 discloses an external memory device configured to synchronize data between a host computer memory and the external memory device.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A control apparatus comprising:
a buffer for buffering log data sequentially generated;
an interface unit connectable with an external storage device;
a writing unit for sequentially reading the log data buffered to the buffer and sequentially writing the log data to the external storage device while the external storage device is connected to the interface unit;
a monitoring unit for monitoring a free space of the buffer;
a warning unit for outputting a warning upon the free space falling below a prescribed value; and
an internal storage device,
wherein:
while the external storage device is not connected to the interface unit, the writing unit sequentially reads the log data stored in the buffer and buffers the log data to the internal storage device; and
based on an external storage device being newly connected to the interface unit, the writing unit writes the log data, buffered in the internal storage device while the external device is not connected to the interface unit, to the newly connected external storage device, changes the output destination of the log data from the internal storage device to the newly connected external storage device, and does not buffer the log data in the internal storage device.

	Independent Claim 6:
A method of monitoring a buffer included in a control apparatus, the method comprising:
buffering log data sequentially generated to a buffer of the control apparatus;
while an external storage device is connected to an interface unit of the control apparatus, sequentially reading log data buffered to the buffer and sequentially writing the log data to the external storage device;
monitoring a free space of the buffer;
outputting a warning upon the free space falling below a prescribed value;
while the external storage device is not connected to the interface unit, sequentially reading log data stored in the buffer and buffering the log data to the internal storage device of the control apparatus; and
based on an external storage device being newly connected to the interface unit, writing the log data, buffered in the internal storage device while the external device is not connected to the interface unit, to the newly connected external storage device, changing the output destination of the log data from the internal storage device to the newly connected external storage device, and not buffering the log data in the internal storage device.

	Independent Claim 7:
A non-transitory storage medium storing thereon a monitoring program for a buffer included in a control apparatus, the monitoring program causing the control apparatus to perform operations comprising:
buffering log data sequentially generated to a buffer of the control apparatus;
while an external storage device is connected to an interface unit of the control apparatus, sequentially reading the log data buffered to the buffer and sequentially writing the log data to the external storage device;
monitoring a free space of the buffer;
outputting a warning upon the free space falling below a prescribed value;
while the external storage device is not connected to the interface unit, sequentially reading log data stored in the buffer and buffering the log data to the internal storage device of the control apparatus; and
based on an external storage device being newly connected to the interface unit, writing the log data, buffered in the internal storage device while the external device is not connected to the interface unit, to the newly connected external storage device, changing the output destination of the log data from the internal storage device to the newly connected external storage device, and not buffering the log data in the internal storage device.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119